COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 MARRS AND SMITH PARTNERSHIP                    §
 and RICKEY SMITH,
                                                §
         Appellants/Cross-Appellees,                            No. 08-12-00372-CV
                                                §
 v.                                                               Appeal from the
                                                §
 SOMBRERO OIL AND GAS                                       143rd Judicial District Court
 COMPANY, L.L.C.,                               §
                                                               of Ward County, Texas
         Appellee/Cross-Appellant.              §
                                                             (TC# 11-11-22720-CVW)
                                                §



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       We further order that Appellee/Cross-Appellant recover from Appellants/Cross Appellees

and their sureties on the supersedeas bond, the amount of judgment, and that Appellee/Cross-

Appellant recover from Appellants/Cross Appellees all costs, both in this Court and the court

below, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF MAY, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.